EXECUTION COPY




BMW VEHICLE LEASE TRUST 2009-1,

as Issuer,

BMW FINANCIAL SERVICES NA, LLC,

as Administrator,

BMW AUTO LEASING LLC,
as Transferor,

and

Citibank, N.A.,
as Indenture Trustee

ISSUER ADMINISTRATION AGREEMENT

Dated as of June 9, 2009








--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

1.1.

Capitalized Terms; Interpretive Provisions.

1

1.2.

Duties of the Administrator.

2

1.3.

Records

7

1.4.

Compensation

7

1.5.

Additional Information to be Furnished to the Issuer

7

1.6.

Independence of the Administrator

8

1.7.

No Joint Venture

8

1.8.

Other Activities of Administrator

8

1.9.

Term of Agreement; Resignation and Removal of Administrator

8

1.10.

Action Upon Termination, Resignation or Removal

9

1.11.

Notices

10

1.12.

Amendments

10

1.13.

Successors and Assigns

11

1.14.

Governing Law

11

1.15.

Headings

11

1.16.

Counterparts

11

1.17.

Severability

11

1.18.

Limitation of Liability of Owner Trustee and Indenture Trustee.

11

1.19.

Third-Party Beneficiary

12

1.20.

Additional Requirements of the Administrator.

12

1.21.

Nonpetition Covenants

14




EXHIBITS

EXHIBIT A – FORM OF ANNUAL CERTIFICATION

EXHIBIT B - SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE





--------------------------------------------------------------------------------

This Issuer Administration Agreement, dated as of June 9, 2009 (the
“Agreement”), is among BMW Vehicle Lease Trust 2009-1, a Delaware statutory
trust, as issuer (the “Issuer”), BMW Financial Services NA, LLC a Delaware
limited liability company (“BMW FS”), as administrator (in such capacity, the
“Administrator”), BMW Auto Leasing LLC, a Delaware limited liability company, as
transferor (the “Transferor”), and Citbank, N.A., a national banking association
(the “Indenture Trustee”).

RECITALS

WHEREAS, BMW Auto Leasing LLC, as transferor, and Wilmington Trust Company, as
trustee (the “Owner Trustee”), are entering into that certain trust agreement,
dated as of May 21, 2009 and amended and restated as of June 9, 2009 (the “Trust
Agreement”), pursuant to which, among other things, the Issuer will be created;
and

WHEREAS, the parties desire to enter into this Agreement to provide for, among
other things, the Administrator’s provision of certain services to the Issuer
and the Owner Trustee.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

1.1.

Capitalized Terms; Interpretive Provisions.

(a)

Capitalized terms used herein that are not otherwise defined shall have the
meanings ascribed thereto in the SUBI Trust Agreement, the Servicing Agreement,
the Trust Agreement or the Indenture, as the case may be.  Whenever used herein,
unless the context otherwise requires, the following words and phrases shall
have the following meanings:

“Accountants” means a firm of independent public accountants acceptable to the
Owner Trustee.

“Agreement” means this Issuer Administration Agreement, as amended, supplemented
or modified from time to time.

“Basic Servicing Agreement” means that certain servicing agreement, dated as of
August 30, 1995, between Financial Services Vehicle Trust, as vehicle trust and
BMW FS, as servicer.

“Indenture” means that certain indenture, dated as of June 9, 2009, between the
Issuer and the Indenture Trustee, as amended or supplemented from time to time.

“Majority Interest” means, with respect to the holders of Notes, the holders of
a majority of the aggregate principal balance of such Notes.

“Servicing Agreement” means the Basic Servicing Agreement, as amended and
supplemented by that certain supplement dated as of June 9, 2009 among the
parties to the Basic Servicing Agreement, as amended or supplemented from time
to time.

“SUBI Trust Agreement” means the Vehicle Trust Agreement, as supplemented by
that certain 2009-1 supplement thereto, dated as of June 9, 2009, among the
parties to the Vehicle Trust Agreement, as amended or supplemented from time to
time.

“Related Documents” means all of the Basic Documents to which the Issuer or the
Owner Trustee is a party, as the same shall be amended from time to time.

“Vehicle Trust Agreement” means that certain amended and restated trust
agreement, dated as of September 27, 1996, as further amended as of May 25, 2000
and December 1, 2006 between BMW Manufacturing L.P., as grantor and initial
beneficiary, and BNY Mellon Trust of Delaware, formerly known as The Bank of New
York (Delaware), as trustee.

(b)

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (i) terms used in this Agreement include,
as appropriate, all genders and the plural as well as the singular, (ii)
references to words such as “herein”, “hereof” and the like shall refer to this
Agreement as a whole and not to any particular part, Article or Section within
this Agreement and (iii) the term “include” and all variations thereof shall
mean “include without limitation”.

1.2.

Duties of the Administrator.

(a)

The Administrator agrees to perform all its duties as Administrator and the
duties (other than payment obligations) of the Issuer and the Owner Trustee
(other than as required under Article Thirteen of the Trust Agreement) under the
Related Documents.  In addition, the Administrator shall consult with the Owner
Trustee regarding the duties of the Issuer or the Owner Trustee under the
Related Documents.  The Administrator shall monitor the performance of the
Issuer and shall notify the Owner Trustee when action is necessary to comply
with the respective duties (other than payment obligations) of the Issuer and
the Owner Trustee under the Related Documents.  The Administrator shall prepare
for execution by the Issuer, or shall cause the preparation by other appropriate
persons of, all such documents, reports, notices, filings, instruments,
certificates and opinions that it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Related Documents.  In
furtherance of the foregoing, the Administrator shall take (or, in the case of
the immediately preceding sentence, cause to be taken) all appropriate action
that the Issuer or the Owner Trustee is required to take pursuant to the
Indenture including, without limitation, such of the foregoing as are required
with respect to the following matters under the Indenture (references are to
Sections of the Indenture):

(i)

the duty to cause the Note Register to be kept and to give the Indenture Trustee
notice of any appointment of a new Note Registrar and the location, or change in
location, of the Note Register (Section 2.04);

(ii)

the preparation of or obtaining of the documents and instruments required for
execution and authentication of the Notes and delivery of the same to the
Indenture Trustee (Section 2.02);

(iii)

the maintenance of an office in the Borough of Manhattan, The City of New York,
for registration of transfer or exchange of Notes (Section 3.02);

(iv)

the duty to cause newly appointed Paying Agents, if any, to deliver to the
Indenture Trustee the instrument specified in the Indenture regarding funds held
in trust (Section 3.03);

(v)

the direction to the Indenture Trustee to deposit monies with Paying Agents, if
any, other than the Indenture Trustee (Section 3.03);

(vi)

the obtaining and preservation of the Issuer’s qualifications to do business
pursuant to Section 3.04 of the Indenture (Section 3.04);

(vii)

the preparation of all supplements and amendments to the Indenture and all
financing statements, continuation statements, instruments of further assurance
and other instruments and the taking of such other actions as are necessary or
advisable to protect the Trust Estate (Section 3.05);

(viii)

the delivery of the Opinion of Counsel on the Closing Date and the annual
delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery
of the Officer’s Certificate and certain other statements as to compliance with
the Indenture (Sections 3.06 and 3.09);

(ix)

the identification to the Indenture Trustee in an Officer’s Certificate of a
Person with whom the Issuer has contracted to perform its duties under the
Indenture (Section 3.07(b));

(x)

the notification of the Indenture Trustee and each Rating Agency of a Servicer
Default under the Servicing Agreement and, if such Servicer Default arises from
the failure of the Servicer to perform any of its duties or obligations under
the Servicing Agreement with respect to the 2009-1 SUBI Assets, the taking of
all reasonable steps available to remedy such failure (Section 3.07(d));

(xi)

the delivery of written notice to the Indenture Trustee and each Rating Agency
of each Indenture Default and each Servicer Default (Sections 3.07(d) and 3.11);

(xii)

the preparation and obtaining of documents and instruments required for the
release of the Issuer from its obligations under the Indenture (Section 4.01);

(xiii)

the monitoring of the Issuer’s obligations as to the satisfaction and discharge
of the Indenture and the preparation of an Officer’s Certificate and the
obtaining of the Opinion of Counsel and the Independent Certificate relating
thereto (Section 4.01);

(xiv)

the compliance with Sections 5.04 and 5.17 of the Indenture with respect to the
sale of the Trust Estate in a commercially reasonable manner if an Indenture
Default shall have occurred and be continuing (Sections 5.04 and 5.17);

(xv)

the preparation and delivery of notice to Noteholders of the removal of the
Indenture Trustee and the appointment of a successor Indenture Trustee (Section
6.08);

(xvi)

the preparation of any written instruments required to confirm more fully the
authority of any co-trustee or separate trustee and any written instruments
necessary in connection with the resignation or removal of the Indenture Trustee
or any co-trustee or separate trustee (Sections 6.08 and 6.10);

(xvii)

the furnishing of the Indenture Trustee with the names and addresses of
Noteholders during any period when the Indenture Trustee is not the Note
Registrar and the Notes are not held through the Depository Trust Company
(Section 7.01);

(xviii)

the preparation and filing of any documents required to be filed pursuant to
Section 7.03 of the Indenture (Section 7.03);

(xix)

the opening of the Note Distribution Account and the taking of all other actions
necessary with respect to the investment of funds therein (Sections 8.02 and
8.05) and the opening of the Certificate Distribution Account (Section 5.01(a)
of the Trust Agreement);

(xx)

the preparation of an Issuer Request for the release of the Trust Estate
(Section 8.06);

(xxi)

the preparation of Issuer Requests and the obtaining of Opinions of Counsel, if
required with respect to the execution of supplemental indentures and the
mailing to the Noteholders and the Rating Agencies of notices with respect to
such supplemental indentures (Sections 9.01, 9.02 and 9.03);

(xxii)

the execution, authentication and delivery of new Notes conforming to any
supplemental indenture, if required (Section 9.05);

(xxiii)

the duty to notify the Indenture Trustee and each Rating Agency of redemption of
the Notes and to cause the Indenture Trustee to provide such notification to the
Noteholders (Sections 10.01 and 10.02);

(xxiv)

the preparation and delivery of all Officer’s Certificates, Opinions of Counsel
and Independent Certificates with respect to any requests by the Issuer to the
Indenture Trustee to take any action under the Indenture (Section 11.01(a));

(xxv)

the preparation and delivery of Officer’s Certificates and the obtaining of
Independent Certificates, if necessary, for the release of property from the
Lien of the Indenture (Section 11.01(b));

(xxvi)

the notification of each Rating Agency, upon the failure of the Issuer, the
Owner Trustee or the Indenture Trustee to give such notification, of the
information required pursuant to Section 11.04 of the Indenture (Section 11.04);
and

(xxvii)

the preparation of Definitive Notes in accordance with the instructions of the
Clearing Agency (Section 2.11).

(b)

The Administrator shall:

(i)

pay the Indenture Trustee, in its various capacities, from time to time
reasonable compensation for all services rendered by the Indenture Trustee under
the Indenture (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust);

(ii)

except as otherwise expressly provided in the Indenture, reimburse the Indenture
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Indenture Trustee in accordance with any provision of
the Indenture (including the reasonable compensation, expenses and disbursements
of its agents and counsel) other than overhead, except any such expense,
disbursement or advance as may be attributable to its negligence or bad faith;

(iii)

pay any indemnity owing by the Issuer to the Indenture Trustee under the
Indenture;

(iv)

pay any indemnity owing by the Transferor to the Owner Trustee under the Trust
Agreement;

(v)

pay the Owner Trustee, Certificate Registrar and Paying Agent from time to time
reasonable compensation for all services rendered by the Owner Trustee,
Certificate Registrar and Paying Agent under the Trust Agreement (which
compensation shall not be limited by any provision of law in regard to the
compensation for a trustee of an express trust);

(vi)

pay any costs associated with the resignation or removal of the Indenture
Trustee pursuant to the Indenture; and

(vii)

except as otherwise expressly provided in the Trust Agreement, reimburse the
Owner Trustee upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Owner Trustee in accordance with any provision
of the Trust Agreement (including reasonable compensation, expenses and
disbursements of its agents and counsel) other than overhead, except any such
expense, disbursement or advance as may be attributable to its willful
misconduct, gross negligence or bad faith.

(c)

In addition to the duties set forth in Sections 1.2(a) and (b), the
Administrator shall perform such calculations and shall prepare or shall cause
the preparation by other appropriate Persons of, and shall execute on behalf of
the Issuer or the Owner Trustee, all such documents, notices, reports, filings,
instruments, certificates and opinions that the Issuer or the Owner Trustee are
required to prepare, file or deliver pursuant to the Related Documents, and
shall take all appropriate action that the Issuer or the Owner Trustee are
required to take pursuant to the Related Documents.  Subject to Section 1.6, the
Administrator shall administer, perform or supervise the performance of such
other activities in connection with the Collateral (including the Related
Documents) as are not covered by any of the foregoing provisions and as are
expressly requested by the Owner Trustee, are reasonably within the capability
of the Administrator and are necessary to effect the transactions contemplated
by the Related Documents.

(d)

Notwithstanding anything in this Agreement or the Related Documents to the
contrary, the Administrator shall be responsible for promptly notifying the
Owner Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to a Trust Certificateholder as contemplated
in Section 5.02(d) of the Trust Agreement.  Any such notice shall specify the
amount of any withholding tax required to be withheld by the Owner Trustee
pursuant to such provision.

(e)

Notwithstanding anything in this Agreement or the Related Documents to the
contrary, the Administrator shall be responsible for performance of the duties
of the Owner Trustee set forth in Section 5.03 of the Trust Agreement and
Section 2.19 of the Servicing Agreement with respect to notifying the Trust
Certificateholders of the Payment Date on which their Trust Certificates will be
repaid or redeemed, as the case may be, and Section 5.04(a) of the Trust
Agreement with respect to accounting and reports to Trust Certificateholders;
provided, however, that the Owner Trustee shall retain responsibility for the
distribution of the documentation necessary to enable each Trust
Certificateholder to prepare its federal and state income tax returns.

(f)

The Administrator shall perform any duties expressly required to be performed by
the Administrator under the Trust Agreement and the Indenture.

(g)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Administrator may enter into transactions or otherwise deal with
any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Administrator’s opinion, no less favorable
to the Issuer than would be available from unaffiliated parties.

(h)

With respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless within a
reasonable time before the taking of such action, the Administrator shall have
notified the Owner Trustee of the proposed action and the Owner Trustee shall
not have withheld consent or provided an alternative direction.  For the purpose
of the preceding sentence, “non-ministerial matters” shall include:

(i)

amendment of or any supplement to the Indenture;

(ii)

the initiation of any claim or lawsuit by the Issuer and the compromise of any
action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Leases);

(iii)

the amendment, change or modification of the Related Documents;

(iv)

the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
successor Administrators or successor Servicers, or the consent to the
assignment by the Note Registrar, any Paying Agent or Indenture Trustee of its
obligations under the Indenture; and

(v)

the removal of the Indenture Trustee.

(i)

Notwithstanding anything to the contrary in this Agreement, the Administrator
shall not be obligated to, and shall not, (i) make any payments to the
Noteholders under the Related Documents, (ii) sell the Trust Estate pursuant to
Section 5.02 of the Indenture, (iii) take any other action that the Issuer
directs the Administrator not to take on its behalf or (iv) take any other
action which may be construed as having the effect of varying the investment of
the Trust Certificateholders.

1.3.

Records.  The Administrator shall maintain appropriate books of accounts and
records relating to its services performed hereunder, which books of accounts
and records shall be accessible for inspection by the Issuer and the Transferor
at any time during normal business hours.

1.4.

Compensation.  As compensation for the performance of the Administrator’s
obligations under this Agreement and as reimbursement for its expenses related
thereto, the Administrator shall be paid a fee by the Servicer.

1.5.

Additional Information to be Furnished to the Issuer.  The Administrator shall
furnish to the Issuer from time to time such additional information regarding
the Collateral as the Issuer shall reasonably request.

1.6.

Independence of the Administrator.  For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer or the Owner Trustee with respect to the manner in
which it accomplishes the performance of its obligations hereunder.  Unless
expressly authorized by the Issuer, the Administrator shall have no authority to
act for or represent the Issuer or the Owner Trustee in any way and shall not
otherwise be deemed an agent of the Issuer or the Owner Trustee.

1.7.

No Joint Venture.  Nothing contained in this Agreement (i) shall constitute the
Administrator and either of the Issuer or the Owner Trustee as members of any
partnership, joint venture, association, syndicate, unincorporated business or
other separate entity, (ii) shall be construed to impose any liability as such
on any of them or (iii) shall be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
the others.

1.8.

Other Activities of Administrator.  Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in the
Administrator’s sole discretion, from acting in a similar capacity as an
administrator for any other Person or entity, even though such person or entity
may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.

1.9.

Term of Agreement; Resignation and Removal of Administrator.  This Agreement
shall continue in force until the dissolution of the Issuer, upon which event
this Agreement shall automatically terminate.

(a)

Subject to Sections 1.9(d) and (e), the Administrator may resign its duties
hereunder by providing the Issuer with at least 60 days’ prior written notice.

(b)

Subject to Sections 1.9(d) and (e), the Issuer may remove the Administrator
without cause by providing the Administrator with at least 60 days’ prior
written notice.

(c)

Subject to Sections 1.9(d) and (e), at the sole option of the Issuer, the
Administrator may be removed immediately upon written notice of termination from
the Issuer to the Administrator if any of the following events shall occur:

(i)

the Administrator shall default in the performance of any of its duties under
this Agreement and, after notice of such default, shall not cure such default
within ten days (or, if such default cannot be cured in such time, shall not
give within ten days such assurance of cure as shall be reasonably satisfactory
to the Issuer);

(ii)

the existence of any proceeding or action, or the entry of a decree or order for
relief by a court or regulatory authority having jurisdiction over the
Administrator in an involuntary case under the federal bankruptcy laws, as now
or hereafter in effect, or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Administrator or of any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Administrator and the continuance of any such action,
proceeding, decree or order unstayed and, in the case of any such order or
decree, in effect for a period of 90 consecutive days;

(iii)

the commencement by the Administrator of a voluntary case under the federal
bankruptcy laws, as now or hereafter in effect, or the consent by the
Administrator to the appointment of or taking of possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Administrator or of any substantial part of its property or the making by
the Administrator of an assignment for the benefit of creditors or the failure
by the Administrator generally to pay its debts as such debts become due or the
taking of corporate action by the Administrator in furtherance of any of the
foregoing; or

(iv)

any failure by the Administrator to deliver any information, report,
certification, attestation or accountants’ letter when and as required under
Section 1.20 which continues unremedied for fifteen (15) calendar days after the
date on which such information, report, certification, attestation or
accountants’ letter was required to be delivered.

The Administrator agrees that if any of the events specified in clauses (ii) or
(iii) above shall occur, it shall give written notice thereof to the Issuer and
the Indenture Trustee within seven days after the occurrence of such event.

(d)

No resignation or removal of the Administrator pursuant to this Section shall be
effective until (i) a successor Administrator shall have been appointed by the
Issuer and (ii) such successor Administrator shall have agreed in writing to be
bound by the terms of this Agreement in the same manner as the Administrator is
bound hereunder.

(e)

The appointment of any successor Administrator shall be effective only after
satisfaction of the Rating Agency Condition with respect to the proposed
appointment.

(f)

Subject to Section 1.9(d) and 1.9(e), the Administrator acknowledges that upon
the appointment of a successor Servicer pursuant to the Servicing Agreement, the
Administrator shall immediately resign and such successor Servicer shall
automatically become the Administrator under this Agreement.

1.10.

Action Upon Termination, Resignation or Removal.  Promptly upon the effective
date of termination of this Agreement pursuant to the first sentence of Section
1.9 or the resignation or removal of the Administrator pursuant to Section
1.9(a), (b) or (c), respectively, the Administrator shall be entitled to be paid
all fees and reimbursable expenses accruing to it to the date of such
termination, resignation or removal.  The Administrator shall forthwith upon
such termination pursuant to the first sentence of Section 1.9 deliver to the
Issuer all property and documents of or relating to the Collateral then in the
custody of the Administrator.  In the event of the resignation or removal of the
Administrator pursuant to Section 1.9(a), (b) or (c), respectively, the
Administrator shall cooperate with the Issuer and take all reasonable steps
requested to assist the Issuer in making an orderly transfer of the duties of
the Administrator.

1.11.

Notices.  All demands, notices and communications hereunder shall be in writing
and shall be delivered or mailed by registered or certified first-class United
States mail, postage prepaid, hand delivery, prepaid courier service, or by
telecopier, and addressed in each case as follows:  (i) if to the Issuer or the
Administrator, at 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677, (telecopier
no. (201) 307-9286), Attention: General Counsel, with a copy (which shall not
constitute notice) to Reed Auerbach, Esq., McKee Nelson LLP, One Battery Park
Plaza, 34th Floor, New York, New York 10004; (ii) if to the Owner Trustee, at
Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-1600;
(iii) if to the Indenture Trustee, at 388 Greenwich Street, 14th Floor, New
York, NY 10013 Attn: Global Transaction Services- BMWLT 2009-1; (iv) if to
Moody’s, to ABS/RMBS Monitoring Department, 25th Floor, 7 World Trade Center,
250 Greenwich Street, New York, NY 10007, Email: ServicerReports@moodys.com,
Fax: 212-298-7139; (v) if to S&P, to Servicer_reports@sandp.com or to Standard &
Poor’s Ratings Services, 55 Water Street, 42nd Floor, New York, New York 10041
(telecopier no. (212) 438-2654), Attention: Asset Backed Surveillance Group; or
(v) at such other address as shall be designated by any of the foregoing in a
written notice to the other parties hereto.  Delivery shall occur only upon
receipt or reported tender of such communication by an officer of the recipient
entitled to receive such notices located at the address of such recipient for
notices hereunder.

1.12.

Amendments.  This Agreement may be amended from time to time by a written
amendment duly executed and delivered by the parties hereto, with the written
consent of the Owner Trustee but without the consent of the Securityholders, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Securityholders; provided, that such amendment will not materially and
adversely affect the interest of any Noteholder or Trust Certificateholder.
 This Agreement may also be amended by the parties hereto with the written
consent of the Owner Trustee and the holders of Notes evidencing at least a
Majority Interest and the holders of Trust Certificates evidencing at least a
majority of the Certificate Percentage Interest for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of Securityholders;
provided, however, that no such amendment may (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on the 2009-1 Leases or distributions that are required to be made for
the benefit of the Securityholders or (ii) reduce the aforesaid percentage of
the holders of Notes and Trust Certificates which are required to consent to any
such amendment, without the consent of the holders of all outstanding Notes and
Trust Certificates.  Notwithstanding the foregoing, the Administrator may not
amend this Agreement without the permission of the Transferor, which permission
shall not be unreasonably withheld.

1.13.

Successors and Assigns.  This Agreement may not be assigned by the Administrator
unless such assignment is previously consented to in writing by the Issuer and
the Owner Trustee and subject to the written confirmation from each Rating
Agency that such assignment will not result in a Rating Event (or, in the case
of Moody’s, such Rating Agency has not provided written confirmation that  such
action will result in a Rating Event).  An assignment with such consent and
satisfaction, if accepted by the assignee, shall bind the assignee hereunder in
the same manner as the Administrator is bound hereunder.  Notwithstanding the
foregoing, this Agreement may be assigned by the Administrator without the
consent of the Issuer or the Owner Trustee to a corporation or other
organization that is a successor (by merger, consolidation or purchase of
assets) to the Administrator; provided, that such successor organization
executes and delivers to the Issuer, the Owner Trustee and the Indenture Trustee
an agreement, in form and substance reasonably satisfactory to the Owner Trustee
and the Indenture Trustee, in which such corporation or other organization
agrees to be bound hereunder by the terms of said assignment in the same manner
as the Administrator is bound hereunder.  Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.

1.14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to its conflicts of law
provisions other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law.

1.15.

Headings.  The headings of the various Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

1.16.

Counterparts.  This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

1.17.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

1.18.

Limitation of Liability of Owner Trustee and Indenture Trustee.

(a)

Notwithstanding anything contained herein to the contrary, this instrument has
been countersigned by Wilmington Trust Company not in its individual capacity
but solely in its capacity as Owner Trustee of the Issuer and in no event shall
Wilmington Trust Company in its individual capacity or, except as expressly
provided in the Trust Agreement, as Owner Trustee of the Issuer have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer in accordance with the priorities set forth
herein.  For all purposes of this Agreement, in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles Six, Seven and
Eight of the Trust Agreement.

(b)

Notwithstanding anything contained herein to the contrary, in no event shall
Citibank, N.A. have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer.

1.19.

Third-Party Beneficiary.  The Owner Trustee is a third-party beneficiary to this
Agreement and is entitled to the rights and benefits hereunder and may enforce
the provisions hereof as if it were a party hereto.

1.20.

Additional Requirements of the Administrator.  

(a)

Reporting Requirements.

(i)

If so requested by the Issuer for the purpose of satisfying its reporting
obligation under the Exchange Act with respect to any class of asset-backed
securities, the Administrator  shall  (i) notify the Issuer in writing of any
material litigation or governmental proceedings pending against the
Administrator and (ii) provide to the Issuer a description of such proceedings.

(ii)

As a condition to the succession to the Administrator by any Person as permitted
by Section 1.9 hereof the Administrator shall provide to the Issuer, at least 10
Business Days prior to the effective date of such succession or appointment, (x)
written notice to the Issuer, of such succession or appointment and (y) in
writing all information in order to comply with its reporting obligation under
Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

(iii)

In addition to such information as the Administrator, as administrator, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by the Issuer, the Administrator shall provide such information
regarding the performance or servicing of the 2009-1 Leases and 2009-1 Vehicles
as is reasonably required to facilitate preparation of distribution reports in
accordance with Item 1121 of Regulation AB.   

(b)

Administrator Compliance Statement.  On or before March 1st of each calendar
year, commencing in 2010, the Administrator shall deliver to the Issuer a
statement of compliance addressed to the Issuer and signed by an authorized
officer of the Administrator to the effect that (i) a review of the
Administrator’s activities during the immediately preceding calendar year (or
applicable portion thereof) and of its performance under this Agreement during
such period has been made under such officer’s supervision, and (ii) to the best
of such officer’s knowledge, based on such review, the Administrator has
fulfilled all of its obligations under this Agreement in all material respects
throughout such calendar year (or applicable portion thereof) or, if there has
been a failure to fulfill any such obligation in any material respect,
specifically identifying each such failure known to such officer and the nature
and the status thereof.

(c)

Report on Assessment of Compliance and Attestation.  On or before 90 days after
the end of each fiscal year, commencing with the fiscal year ended December 31,
2009, the Administrator shall:

(i)

deliver to the Issuer a report (in form and substance reasonably satisfactory to
the Issuer) regarding the Administrator’s assessment of compliance with the
Servicing Criteria during the immediately preceding calendar year, as required
under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB.  Such report shall be addressed to the Issuer and signed by an authorized
officer of the Administrator, and shall address each of the Servicing Criteria
specified on a certification substantially in the form of Exhibit B hereto
delivered to the Issuer concurrently with the execution of this Agreement;

(ii)

deliver to the Issuer a report of a registered public accounting firm reasonably
acceptable to the Issuer that attests to, and reports on, the assessment of
compliance made by the Administrator and delivered pursuant to the preceding
paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act; and

(iii)

if requested by the Issuer not later than March 1 of the calendar year in which
such certification is to be delivered, deliver to the Issuer and any other
Person that will be responsible for signing a Sarbanes Certification on behalf
of an asset-backed issuer with respect to a securitization transaction a
certification in the form attached hereto as Exhibit A.

The Administrator acknowledges that the parties identified in clause (c)(iii)
above may rely on the certification provided by the Administrator pursuant to
such clause in signing a Sarbanes Certification and filing such with the
Commission.  The Issuer will not request delivery of a certification under
clause (c)(iii) above unless the Depositor is required under the Exchange Act to
file an annual report on Form 10-K with respect to an issuing entity whose asset
pool includes the 2009-1 Leases and 2009-1 Vehicles.

(d)

Intent of the Parties; Reasonableness. The Issuer and the Administrator
 acknowledge and agree that the purpose of Section 1.20 of this Agreement is to
facilitate compliance by the Issuer with the provisions of Regulation AB and
related rules and regulations of the Commission.

Neither the Issuer nor the Administrator shall exercise its right to request
delivery of information or other performance under these provisions other than
in good faith, or for purposes other than compliance with the Securities Act,
the Exchange Act and the rules and regulations of the Commission thereunder (or
the provision in a private offering of disclosure comparable to that required
under the Securities Act).  The Administrator acknowledges that interpretations
of the requirements of Regulation AB may change over time, whether due to
interpretive guidance provided by the Commission or its staff, consensus among
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees to comply with requests made by the Indenture Trustee, the
Servicer or any other party to the Transaction Documents in good faith for
delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection therewith, the Administrator
shall cooperate fully with the Issuer to deliver to the Issuer (including any of
its assignees or designees), any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Issuer, to permit the Issuer to comply with the provisions of Regulation AB.

The Issuer (including any of its assignees or designees) shall cooperate with
the Administrator by providing timely notice of requests for information under
these provisions and by reasonably limiting such requests to information
required, in the Administrator’s, on behalf of the Issuer, reasonable judgment,
to comply with Regulation AB.

1.21.

Nonpetition Covenants.  Notwithstanding any prior termination of this Agreement,
the Administrator and the Indenture Trustee shall not, prior to the date which
is one year and one day after the date upon which all obligations and payments
under the Securitized Financing have been paid in full, acquiesce, petition or
otherwise invoke or cause the Issuer or the Transferor to invoke the process of
any court of government authority for the purpose of commencing or sustaining a
case against the Issuer or the Transferor under any United States federal or
state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or the Transferor or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer or the
Transferor.

[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

BMW VEHICLE LEASE TRUST 2009-1,
as Issuer

By:

Wilmington Trust Company,
not in its individual capacity but solely as
as Owner Trustee

By:

/s/ J. Christopher Murphy                          
Name: J. Christopher Murphy
Title: Financial Services Officer

BMW AUTO LEASING LLC,
as Transferor

By:  

/s/ Martin Stremplat          
Name: Martin Stremplat
Title: Vice President-Finance

By:  

/s/ Joachim Herr                          
Name: Joachim Herr
Title: Treasurer





--------------------------------------------------------------------------------

CITIBANK, N.A.


By:

/s/ Louis Piscitelli          
Name: Louis Piscitelli
Title: Vice President

BMW FINANCIAL SERVICES NA, LLC,
as Administrator

By:

/s/ Martin Stremplat          
Name: Martin Stremplat
Title: Vice President-Finance and CFO

By:

/s/ Joachim Herr                          
Name: Joachim Herr
Title: Treasurer



